Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
(Parliament approved the Minutes)
Mr President, exactly the same thing has happened to me today as happened yesterday when it came to the minutes. For the second time in succession I have not had a chance to speak. I wanted to say something about yesterday's minutes. Yesterday, Mr Blak said that we should put an end to the circus. Even yesterday I wanted to object to the word "circus' . The item "Approval of the Minutes' was on the agenda, and we had come to that item in the plenary session. This is a parliamentary right, not a circus! I wanted to reject this formally, and I would therefore ask that this should be done in future, whenever the approval of the minutes is on the agenda.
Mr President, on a point of order, before we discuss nominations for the Temporary Committee of Inquiry. At the Florence Summit an agreement was reached between the Commission and the United Kingdom Government on trying to break the impasse created by the United Kingdom Government and its decision of non-cooperation. As part of that agreement the United Kingdom Government agreed to implement measures to deal with the BSE crisis in the United Kingdom on 1 August. It now appears that this will not be the case and the earliest possible time it estimates it will be able to do so is October of this year.
If this is the case, does that therefore mean that the whole agreement reached at Florence has been breached and, therefore, no longer applies? If so, does that mean that the Commission will not provide the additional funding to deal with the problem throughout the European Union? And if that is the case, should your office not write to the Commission and the United Kingdom Government for clarification on the point to help the industry and the farmers who are likely to be affected by the persistent inability of the British Government to deal with this matter?
Mr Thomas, you are not raising a point of order but have made a political statement.
Votes
Mr President, I do not want to talk about the content, but about BSE. The current debate is about the fact that gelatine is not safe. And we should like you to tell us...
(The President cut the speaker off)
Mr President, there must be a mistake in the information you have been given. I am against the wording of this amendment and I have personally told Mr Santini. I understand the value he gives to the amendment but, in the explanatory statement - at the bottom of page 9 - the limits are well explained and I think it would be excessive to introduce it into the text, by a procedure that we think is too farreaching, without its being discussed beforehand in the committee.
Mr President, after an exchange of views with the rapporteur, I should like to withdraw this amendment, which was perhaps badly worded and has become even less clear in translation. Since, on the other hand, the report is extremely coherent and straightforward, I withdraw the amendment to avoid confusion.
(Parliament adopted the resolution)
Mr President, I have given my agreement to Mr Cars' excellent report, although I have serious problems with the Council regulation, because I am bound to say that reconstruction in the Federal Republic of Yugoslavia is absurd, since nothing has been destroyed there, and large groups of refugees have come only out of Kosovo. Therefore I believe that there is absolutely no point in giving aid to the Federal Republic of Yugoslavia, unless it is made conditional upon the autonomy of Kosovo. This must not merely be attached to the aid in the form of a vague hope: it must be a condition of that aid.
That concludes voting time. .
Support system for producers of certain arable crops
The next item is the report (A4-0236/96) by Mr Gillis, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation derogating from Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops as regards the set-aside requirement for the 1997/98 marketing year (COM(96)0285 - C4-0351/96-96/0162(CNS)).
Mr President, on behalf of the Committee on Agriculture and Rural Development, I propose that Parliament gives its approval to reduce the amount of land that must be set-aside in the cereals sector to 5 % from the current level of 10 %. Members will be aware that production of cereals in Europe - indeed throughout the main cereal-producing areas of the world - has fallen in recent years, mainly due to adverse weather: severe drought in the southern hemisphere, for example. In these circumstances maintaining a 10 % set-aside requirement would be wrong. Prices for cereals are at historically high levels on the world market and this is causing some hardship in poorer countries dependent on imports.
It is worth looking at the possibility of eliminating the set-aside requirement altogether for future years. But, at the moment, the most prudent course of action is to set the level of set-aside for the next marketing year at 5 %.
I wish to thank the Commission for coming forward with its proposal this year in good time. In a similar report last year we had requested an early proposal from the Commission and I welcome the fact that Commissioner Fischler was able to respond to our wishes in this regard.
I turn briefly to a specific problem we have in Ireland with the administration of the set-aside regulation. The application of Article 9 of the set-aside Regulation 1765/92 in our country has resulted in an unforeseen and damaging reduction in the cereal area. From a very small national base area we have lost production on 50, 000 hectares - 125, 000 acres, to speak in Irish terms - in other words, a 19 % reduction. The reason for this is quite simple: 50 % of cereals in Ireland are grown on rented land and many owners of rented land withdraw the land from the rental market and use it for other purposes. For example, rotation to grassland, to forestry, to animal production and, indeed, for other forms of development, making it impossible for traditional cereal growers to find alternative eligible land. Hence the amendment I have tabled in the report.
I want to point out at this stage that this amendment was defeated in the Agriculture Committee. The reason I am discussing this now is that I feel it was as a result of a misunderstanding and I just wanted to be sure that that misunderstanding was cleared up before we vote on this report. I want to make it quite clear - and it is important that the House should realize this - that I am not seeking to increase the cereal area above the agreed national and regional base areas already decided in Regulation 1765/92, I merely want to ensure that those farmers growing cereals on rented land be allowed to continue in business within that agreed base area.
I am sure you will agree that, because of the very necessary employment involved and considering the dire shortage in the European Union and, indeed, in the world at large of stocks of grain, this proposed set-aside reduction to 5 % is very desirable. This also is a very desirable amendment to that proposal. I would ask the House to accept this proposal and, indeed, to accept that amendment as well.
Mr President, may I take the Gillis report on set-aside as an opportunity, to point something out to you, ladies and gentlemen, to the Commission, and above all to the Council. In 1993, the Council and the Commission increased the base area in the new Länder of the Federal Republic of Germany, in the long term by 180, 000 hectares and temporarily by 150, 000 hectares. This had been preceded by a spectacular abortive development in the processing industry, and enormous areas of arable, fodder and potato land became grandes cultures . In spite of this 1993 decision, by the time the 1994 harvest came round, even the increased base area had already been clearly exceeded again.
In 1996 it is likely to be exceeded again. This process will worsen if, as planned, from 1997 onwards this temporary 150, 000 ha of base area has to be given back in four stages. Since today there are already about 160, 000 ha missing in the territory of the new Länder, this missing base area would be increased to over 300, 000 ha, and that would be approximately equivalent to an 8 % risk of sanctions.
That is intolerable. This kind of excess cannot be observed in any other Member State of the European Union, but then no other Member State was experiencing such a fundamental restructuring process at the time when the base areas were defined. For that reason it was only possible to make forecasts about developments in agriculture in the new Länder. Now it has been shown that some of these forecasts do not correspond to what has actually happened. In view of this situation, any dismantling of the base area temporarily allocated cannot be justified at the present time, especially when this would lead to considerable displeasure and lack of understanding among the farmers affected by it. Therefore, against the background of the debate about a further lowering of the set-aside rate to 5 % from now on, I should once again like to draw attention to the amendment that I proposed at the time of the Gillis report, at the November 1995 part-session, in which I asked for the suspension of the dismantling of the base-area allocated to the new Länder at a level of 150, 000 ha, for a specific period of two years.
Mr President, I should like to thank Mr Gillis, who has done everything in his power to write this report in a few days. That has enabled the Committee on Agriculture and Rural Development to respond favourably to the Council's request for urgency.
However, Commissioner, we know that we always have a number of deadlines: for the budget, the price package, the set-aside rate, etc. This is how it is, and the Commission services must take into account the time which Parliament's work requires. We needed at least two months to do this work with the required care, even at maximum speed. We should therefore thank our colleague, Mr Gillis, who has managed to produce the report in the shortest possible time. May I also thank you in advance, Commissioner, since I know that you will convey our request to your services.
As regards the actual subject, the Commission proposes fixing the compulsory set-aside rate at 5 %. This is of course the minimum rate for farmers, who can always voluntarily set aside up to 30 %. So, Commissioner, I urge you to reduce this rate to 0 %. Farmers wishing to set aside 30 % can always do so voluntarily.
Why this proposal? Firstly, the situation as regards European grain stocks and the world market: the particularly adverse weather conditions for two years in southern regions have reduced European production; the economic difficulties in Russia and the very substantial increase in Chinese consumption have put pressure on the world market and therefore on world prices; in Europe, you have been forced to introduce export taxes from December 1995; the dramatic fall in beef consumption as a result of the BSE problem has increased demand for poultry meat and pigmeat, whose production consumes large quantities of cereals; and, lastly, the compulsory set-aside rate of 0 % would also result in a small reduction in Community expenditure and would thus make possible a small increase in the compensation to beef producers.
Commissioner, the zero rate should not be rejected for administrative reasons when our budget has to be slanted towards stockbreeders without penalizing European producers of arable crops and consequently the whole of farm and food production.
To my colleagues who are concerned about biomass fuels, I would like to say that there will be enough voluntary set-aside to cover all our current requirements!
Mr President, ladies and gentlemen, we do not agree with this report and with the direction proposed by the Commission. Cereal stocks in the EU have been reduced. That was the aim of the Commission's policy, or at least that is what it said at the time. Now we have reduced the cereal stocks. Prices on the world market have recovered, because the EU, amongst others, is not acting so aggressively in the market, and also because there is greater demand. Now the area of cereal-growing land in the EU is to be expanded. Production will increase by 8.5 million tonnes. That means that the surplus situation will once again worsen. As the Commission says, 38 million tonnes are to be taken into storage and will be available for export, but not at the prices that can be obtained on the world market, but at prices more redolent of the old familiar dumping system.
It is also clear that this reduction from 10 % to 5 % - as calculated by the Committee on Budgets - will cost 17 million in the first year, 50 million in 1996/97 and a further 30 million in 1997/98. In other words, tax-payers' money will be used to bring cereals onto the world market, cereals which are not necessary and which do not need to be grown. If, in spite of all this, we agree to the report anyway, it is because we have succeeded in inserting an amendment to the effect that pulses, i.e. fodder, can be grown on set-aside land, and that this fodder can also be used by farmers to feed their own livestock.
The bigger groups have made it clear that they will approve the report. That makes it possible for us to approve this resolution and this report because, within the framework of the 30 % voluntary set-aside rate, fodder can still be grown. We now hope that the Commission will take this on board, and that in future we shall be able to grow fodder on this land. After all, fodder is in short supply in the EU, and it should be grown in a way that makes crop rotation more ecologically acceptable, by increasing the soil's nitrogen content by growing pulses and clover/grass leys, thereby reducing the use of chemical fertilizers.
In this case, we shall approve the resolution with a somewhat guilty conscience, and afterwards we shall ask the Commission, before the vote, whether it is prepared to accept our resolution. I hope that it will do so!
Mr President, Commissioner, ladies and gentlemen, the set-aside principle established by Regulation in 1992, was designed as a flexible instrument for regulating the markets. Entirely logically, it recommends a possible revision of the set-aside rate in line with trends in market production and grain stocks.
The Commission proposal submitted to us today, with a set-aside rate of 5 %, comes into the picture because of very low stocks and world prices which are still holding up. Although the proposal is along the right lines, it does not go far enough. This system, even if it is effective in limiting over-production, is still absurd in the eyes of most consumers and farmers and we, the elected Members representing them, should take account of the legitimate concerns of our fellow citizens.
In concrete terms, set-aside is creating untilled land all over the European Union and the socio-psychological impact of this is becoming a total disaster for farmers, who wish neither to be paid for doing nothing nor to contemplate their land lying fallow. From this point of view, the CAP is looked upon as wrong-headed and is criticised unfairly in the light of the advances it has made possible.
The fact that the volume of production has been so successfully controlled does not mean that it can no longer run into problems and therefore be modified. Furthermore, this system acts as a brake on policies for protecting the rural environment and on policies for improving the quality of produce since, globally, with set-aside, environmental pollution increases proportionally to increases in the output from the fields still under cultivation. In addition, the system is still adding to the difficulties of small farmers and is thus contributing to the drift from the land, particularly in southern Europe.
All this is not really directed towards reform of the CAP for, although it recommends an increase in the competitiveness of European agriculture at world level and the adjustment of the potential production to market demands, it does not really ensure protection of the environment and the development of underprivileged rural areas. We must therefore resolutely direct our efforts towards plans for the lasting development of farms centred around the maintenance of the agricultural workforce, a vital element of the rural world and of regional development.
This means farmers' families living on profitable farms in a well populated and active rural environment. It means a very limited and more flexible set-aside of cultivated land in order to adapt to market conditions, to restore the balance between export capacity and farmers' incomes, and not to interfere with the emergence of new agricultural products which are not being over-produced. It means a policy of quotas based mainly on limiting yields per hectare to improve the quality of the produce and on limiting the total available aid per agricultural worker so that concentration of agricultural land and intensive production are no longer encouraged. It means sensible environmental measures, encouraged by new and sufficiently incentivising Community aid which, in practice, have the effect of protecting the rural landscape, the soils and the farmed land. It means, lastly, human thought for the relationship between the farmer, his work and his environment.
You will understand, Mr President, ladies and gentlemen, that it is in order to show our disapproval of the present set-aside system that, on behalf of my Group of the European Radical Alliance, I have tabled an amendment to 0 %, which would abolish the compulsory set-aside of 5 % of arable land and replace it by a flexible system for producing biomass for fuel and crops intended solely for animal feed, related more closely to environmental constraints. This new system, replacing the unproductive system of set-aside, would give European agriculture the durable quality it still lacks, namely: the ability to produce at a lower cost so as to increase long-term productive capacity.
We can therefore no longer support such a conservative system, that is blocking all progress towards a really durable agriculture.
Mr President, Commissioner, ladies and gentlemen, I should like at this point to thank Mr Gillis, our rapporteur, for the speed with which he has written his report so that we can accept the urgency required by the Council, and can do so after having adopted his report in committee.
Like many of my colleagues, Commissioner, I should like you to ask your services to take due account of the time required by Parliament to do its work under the best conditions. I venture to indicate this to you, because the proposal for a regulation that we are now examining is an annual event since it aims to adapt the set-aside rate to the level of our grain stocks and to the trends in consumption.
Our group has tabled an amendment proposing a zero compulsory set-aside rate for land. Before explaining the reasons for this amendment, may I say that this zero rate does not call into question the principle of a voluntary set-aside that may go up to 30 %. The justification for our amendment is simple. First, world stocks of cereals are very low with only 42 days of world consumption remaining and, in Europe, with Mediterranean countries having experienced two years of exceptional drought, production is very low. You have even been forced, Commissioner, to introduce an export tax on European cereals as from the end of last year. This reveals the limitations of the very principle of set-aside for, at the same time as we are forcing all farmers to set aside part of their productive land, we are destabilizing the basic principle of secure world supplies of food.
We can understand a principle of voluntary set-aside in order to compensate for agronomic differentials of arable land in Europe, but the principle of compulsory set-aside should be abandoned. All economists, including American ones, anticipate a very significant increase in Chinese cereal imports while, looking more at the state of their economies, the difficulties of Russia and Ukraine mean that these countries are far from being able to achieve their potential levels of production.
My last point concerns consumption trends: with the fall in beef consumption as a result of the BSE problem consumption is being transferred to pigmeat and poultry meat. These two types of produce, may I remind you, consume great quantities of cereals. Finally, Mr President, may I finish by saying to you that the European Union should have a policy which respects the rural fabric, a balancing element indispensable to our European society, and which at the same times preserves the predominant position of European agriculture in the world.
Mr President, in politics, we have to learn to wait... for years, we have been asking here for a zero rate and everybody thought we had eaten too much British-made animal feed! The outcome has shown that we were right. We are therefore happy to have nearly two million hectares extra and to have nearly eight million tonnes of additional production, hoping that it is not too late: will the market share lost to the Middle East or North Africa be recovered?
What is important now is to learn lessons from this so that we do not make the same mistakes again. First lesson: the stubbornness of the Commission. It does not want to take into account the explosion in world prices, the speculation on the Chicago stock exchange, or the pension funds playing around with cereals. It does not want to know about the collapse of stocks. It does not want to take into account climatic factors. After all, everybody knows that there was an El Niño effect in the Pacific which caused both droughts and torrential rain and which, over North America and even over South America, brought about large variations in production.
Second lesson: the statistical error of the Commission. It was mistaken about structural factors (Mr des Places spoke about these): the Chinese population figures, the rise in the Chinese standard of living, the climatic factor that I have already mentioned, the political factor in the collapse of the USSR, all of which mean that cereal consumption can only increase in the long term. And anybody who has made mistakes will make more! Have you not made the same mistakes over wine production? This time there is no possibility of correcting them, because when vines are uprooted they are uprooted!
The third and last lesson is the philosophical one of your reactions: when confronting a problem, your reaction is still the restricted outlook, Malthusianism, quotas, reduction in working hours and with Mr Rocard, set-aside. Basically, as the market expands at world level, you contract mentally. Your anthropology has a little of LeviStrauss in it: for him, it was the raw and the cooked, for you it is the open and shut!
Mr President, first of all let me say that we very much welcome the fact that this report has come forward at this time of the year - in previous years we have been scrabbling around on Friday mornings in October or November to try and set a set-aside rate. That is to be welcomed and it will enable our farmers to plan. I would like to thank Mr Gillis for his report. He always makes it seem amazingly simple. We appreciate that very much and thank him for his work.
Set-aside is not a popular tool of agricultural policy. One of the problems with it is that it is actually visible. But where you have a system of quotas and where you have a system of subsidies, you need to be able to put a brake on production. So we have a brake on production called set-aside. Personally I would prefer to see a nought percent set-aside. I will take the advice of the Commission on this occasion, but I hope that we get it right. I certainly would be very concerned if, later next year, we had a very serious grain shortage.
I would like to speak on one point in Mr Gillis' report: his amendment concerning the Irish situation. We have discussed this quite thoroughly in the Socialist Group and our understanding is that the Irish Government and any other Member State government already has the power under existing legislation to make the changes that Mr Gillis wants. Perhaps the Commission would be able to enlighten us at the end of this debate because it would help guide the way in which we would vote.
Can I make one point about the Greens' amendment? We think this is a good amendment because it gets right to the point. A friend of mine who is a psychiatrist made the remark that it must be very frustrating for farmers who are denied now, particularly if they are in the pig and poultry area, the opportunity to grow their own food, additional food which they desperately need now that they are unable to have access to bone-meal which has traditionally been part of poultry and pig diets for many years. In my view, this amendment from the Greens goes some way to meeting that.
I would ask that we vote for this now. I hope that we make progress and I look forward, like everybody else in this Parliament, to the day when set-aside will be a thing of the past.
Mr President, ladies and gentlemen, the European Parliament and the Council have decided on a uniform set-aside rate of 10 % for the 1995/96 crop year. This rate also applies from now on to long-term fallow. Now there is some discussion about cutting this rate to 5 %, because world cereal stocks have gone down and the prices of maize and wheat have risen, and I think that we need cereals. At the same time, I welcome the fact that the proposal has been made earlier than on previous occasions, because farmers need this information in order to draw up their crop plans, which they have to do very soon. For this reason, it is particularly important to have the information in July, so than they can plan in good time.
Set-aside has proved its worth as a means of doing away with market surpluses and restoring market equilibrium. I too am not in favour of high set-aside rates, but I am in favour - and I am addressing our French colleagues here - of our using this land to grow renewable raw materials. In Germany we now grow almost 5 % of renewable raw materials. Nature offers us a wide range of substances that can be used for many different purposes: carbohydrates, oils, fats, proteins, fibres, dyestuffs, and certain ingredients needed by industry. I also foresee good opportunities for biodegradable and recyclable materials for packaging and for internal parts of vehicles, and in agriculture for the combustion of solid biomass for heating and power generation. But we should also not forget the use of set-aside land to grow clover/grass leys, with the proviso that the farmer would be obliged to use these to feed his own livestock.
Finally, the positive environmental aspects of renewable raw materials, such as carbon-dioxide neutrality and biodegradability, should be counted as advantages. I am therefore not in favour of set-aside in itself, but I am in favour of farmers producing raw materials that industry will be able to use in future, because we shall very soon have enough cereals again, and I can tell you that with absolute certainty!
Mr President, like my colleague, Mr Hallam, I should to thank Mr Gillis for his report and welcome the fact that we are making this decision on the level of set-aside for certain crops well in advance. One of the great complaints from our farmers has been that in the past they have not been given sufficient time to make sensible decisions.
I also welcome the amendment to allow increased production of crops for animal feed so that we can get away from the unnatural practice of feeding ruminant animals on animal remains.
I think it is right to reduce set-aside from 10 % to 5 % in certain areas, and hope this will be extended soon to other producers of crops which are subject to growing world shortages. This should include financial encouragement to use both land already in use and the additional land in an environmentally friendly way with reduced inputs and encouragement for woodlands where appropriate.
Mr President, ladies and gentlemen, first of all I would like to thank the rapporteur, Mr Gillis, for his report and the speed and efficiency with which he completed his work. I would also like to thank the European Parliament for giving priority to this Commission proposal. Since Parliament is expressing its opinion, the Council will be in a position to publish the regulations.
Thanks to this, farmers will be better able to plan their work, since they will be fully aware of their obligations, so far as temporary set-aside of land for the year 1997-1998 is concerned. It is still too early to estimate the harvest of cereals for 1996, either at Community or at world-wide level.
At any rate, the Commission considers that the state of the market, which is characterised by an unprecedented low level of stocks, enables it to submit from now its proposal for an appreciable reduction of the compulsory quota, in parallel avoiding the risk of accumulating stocks to the level they had reached before the reform.
The Commission considers that if the quota is set at 5 % for the 1997 harvest, this will achieve a balance between on the one hand the forecast level of production, and on the other hand the possibilities for disposing of cereals. Besides, the Commission considers that in parallel this will make it possible to build up stocks again to an acceptable level.
If we went any further, or if we set the quota at zero, the risk of building up stocks too far would become excessive, and in this I refer to Amendments Nos 2 and 5. In addition, to set the proportion of temporary setaside provisionally at zero would have severe consequences for the long-term viability of the existing situation relating to agricultural products not intended as food products and related directly to compulsory temporary setaside.
That situation could not be put right by any system of special support, because it would conflict with our international obligations.
As for Amendment No 1, which aims to suspend the implementation of exceptional temporary set-aside, the Commission can accept the idea of refraining temporarily from that kind of temporary set-aside as a means to control production.
As for the request to make the application of Article 9 of Regulation 1765/92 optional in relation to the selection of land, the Commission regrets that it cannot agree. Indeed, if we were to accept Amendment No 3, we would call into question one of the basic aspects of the 1992 reform.
As for Amendment No 4, which envisages permitting the production of protein-containing products for selfconsumption in areas subject to temporary set-aside, the Commission again cannot agree. And this, because it would call into question the very purpose of temporary set-aside for arable land, an aim based mainly on the adaptation of supply and demand for arable crops.
Mr President, before the vote on the legislative resolution I should like to ask the Commission once again whether it is prepared to accept Amendment No 4, after this House, by a large majority and with the agreement of almost every group, has accepted Amendment No 4. For me, the grounds that you have just read out - but perhaps I am asking too much of you, because it is not your field - are not valid, because fodder is being grown on this land anyway, particularly since we are talking about the cultivation of renewable raw materials where the subsequent products can be used as animal feed. Therefore the Commission's arguments do not hold water. And therefore I should like to ask you once again, before we vote, whether you will now accept this amendment.
It seems to me, Mr Graefe zu Baringdorf, that the Commissioner has already expressed his opinion; however, I invite him to speak again.
Mr President, what I can assure the honourable Member is that in future, the Commission will give careful consideration to the issue he mentioned and which Parliament has just adopted.
However, what we cannot do at this time is to adopt that amendment. And this, because as I said earlier, it would call into doubt the very purpose of temporary set-aside for arable land, an aim based mainly on the adaptation of supply and demand for arable crops.
For that reason, the Commission cannot accept this amendment now. However, we take note of Parliament's wish and I can of course promise that my colleague Mr Fischler and the appropriate services of the Commission will examine the matter presently, with all the goodwill for which the Commission is noted in its cooperation with Parliament.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Mr President, ladies and gentlemen, first of all I should like to express my pleasure in knowing that at least we have now approved Amendment No 4 in Parliament, to the effect that the ecologically acceptable cultivation of fodder, which is essentially what is intended, is now possible on set-aside land. I should like to explain, however, why our group did not refer the amendment back to committee after the Commission did not accept it.
We are of the opinion that Parliament has always tried to give farmers information about the set-aside rate in good time for sowing. This time it has succeeded. Therefore we do not want to cause a delay now, although we are of the opinion that it is necessary for this amendment, introduced by us, to be adopted. I now have confidence in the Commissioner's word, that he will ask his colleagues to examine it. When the next round of amendments is due, which will be soon, we shall propose our amendment again, and then, if you say that you will not accept it, it will be time for the gloves to come off. We are confident that the Commission will accept this amendment. Therefore we have let it go this time, quite apart from the fact that it is also doubtful whether we would have obtained a majority for our amendment.
Unit of account and conversion rates
The next item is the report (A4-0192/96) by Mr Jacob, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation amending Regulation (EEC) No 3813/92 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (COM(96)0040 - C4-0155/96-96/0037(CNS)).
Mr President, I shall be very brief since there are, I believe, only two amendments to this report. I should simply like to recall, as a preamble, that since the GATT agreements, as all Members are aware, Community preference has been widely flouted and has fallen very much behind through the abolition of variable duties, converted into fixed duties. The only two elements of Community preference that really remain are the policy of standardization, with its well-known imperfections (particularly the UN standards which are increasingly in evidence rather than Community standards), and the monetary lever. We are keen on this monetary lever and I am personally keen on keeping the agricultural conversion rate.
We have in fact two conversion rates, which involve administrative difficulties for the Commission. I understand this very well since it is true that for certain products one conversion rate will be used rather than another, depending on the way they are classified. The agricultural conversion rate, being greater by 5 %, provides better protection for the market and the Commission's proposal, which I largely support, is to use a single rate. In simple terms, what I should like personally is for the agricultural conversion rate to be used rather than the other one, because it protects the market better.
I confess to being surprised that the Commission has chosen to use the normal customs rate as the single rate since it provides less protection for our market, when we know very well that currency fluctuations produce very great instability in the market. Look at what is happening in the USA with the dollar. Between one dollar to 5 francs and one dollar to 10 francs, we can clearly see how far the penetration of our market by our competitors can go.
Thus, the first of the two tabled amendments has the unanimous support of the Committee on Agriculture and Rural Development and the executive Commission since it aims to use a single rate. The second amendment, for which there was no majority in the Committee on Agriculture, aims to use the agricultural conversion rate as the single conversion rate rather than the customs rate.
Mr President, what we are discussing here is one of the subjects I believe our citizens use as a yardstick to measure our ability to adapt and apply purely economic rules to the practicalities of everyday life. I would, therefore, like to congratulate my colleague, Mr Jacob, on the skill with which he has managed the intricacies of this debate; but, since he is not listening to me, I shall congratulate him personally, in private.
So far, we have been told that, in accordance with a temporary rule that was in force until 30 June of this year, two rates have applied: a monthly customs rate, on the basis of which annual rates have been applied, and the annual rates themselves, which certainly do not reflect the constant exchange-rate fluctuations. Now, instead, we are going to apply agricultural rates to a whole range of imports that can, by and large, be linked to the instruments based on Article 43 of the Treaty, that is, to the common agricultural policy.
Since they do not work well together, these two conversion rates have given rise to much uncertainty as regards their application, which has led the Commission to draft a proposal to amend the basic agri-monetary regulation to eliminate the disadvantages of this dual conversion system, and so give taxpayers something they can understand, and to do away with both economic inconsistencies and complicated legislative procedures.
The proposed new system provides for application of the monthly customs rate to all imports of agricultural products. The Commission itself thinks that the application of its proposals would mean a very small reduction in Community preferences. Many Council delegations do not approve of a reduction in Community preferences and have called for consideration of the possibility of universal application of the green rate. This could lead to both political and legal problems, because universal application of the agricultural rate to all imports of agricultural products could, in turn, involve the risk that the Union's trading partners would demand new negotiations on account of border protection. Which means the debate would start all over again.
Mr President, the report we are dealing with on the proposal for a regulation on the unit of account and conversion rates applicable in the framework of the Common Agricultural Policy simplifies a situation that had introduced serious complications. Not that complicated situations are infrequent in the context of regulations concerning the CAP and, therefore, any simplification is to be welcomed, but I shall explain later on in what this simplification consists.
The current situation produces economic incoherences and generates administrative complexity that leads to errors and creates situations that are not always legally very clear. From that point of view the Commission's proposal presents certain advantages through the simplification that it introduces.
First of all, it would facilitate a situation that would be legally surer and the risks of dispute would be reduced. Furthermore, monetary fluctuations would also be reduced and experience shows that those fluctuations, with the system of monthly customs rates, are only significant for those Member States which are not in the EMS. Moreover, administrative complexity will be reduced and that will facilitate the management of small and medium-sized undertakings. As a consequence the system will be more transparent.
A combination of legal uncertainty and complexity had led to many mistakes and, therefore, increased economic costs. However, the Commission proposal presents a problem which comes from confusing farming conversion rates with the monthly customs rate and, since the latter tends to be lower than the farming conversion rate, the Commission proposal will bring about a reduction in frontier protection and, thereby, Community preference.
However, two questions have to be borne in mind: on one hand, that the system proposed has a general scope for all farm products. However, there are farm imports which are insignificant for the European Union and therefore the most important ones are concentrated in a restricted group of crops, which poses problems for that group of products.
However, it would be naive to think that this proposal can worsen still further the already deteriorated European Community preference. The real problem lies in the signing of preferential agreements with third countries by the European Union. The reality is that most farm products, those where imports are considerable, enjoy a preferential share that puts heavy limits on this factor. Community preference is being deteriorated and I should like to recall that this is a basic principle of the CAP.
Yet the problem does not lie only in conversion rates but also in the signing of preferential agreements. The genuine problem, from this point of view, is that farming is bearing a considerable share of the cost of the European Union's foreign policy, and this situation is all the more serious in the case of fruit and vegetables, products from the region of Murcia - from where I come; these crops are most affected by the conclusion of preferential agreements and this has knock-on effects, which are worse in the case of Mediterranean farming areas.
In the Commission proposal there are some scandalous aspects. It is scandalous that the Commission, in its proposal to reform the COM on fruit and vegetables, should have proposed a market management financed in part by the farmers themselves, when imports definitely are to blame for the hold-ups occurring in those markets. That is why I think that this type of problem must be borne in mind.
The simplification of farming regulations is desirable when it is a genuine simplification and here, Mr President, this is a simplification. That is not the case of the ideas communicated by the Commission for the simplification of the CAP, translated in practice into the dismantling, re-nationalization and experimentation with policies of dubious effectiveness and that have never yet been tried out.
Mr President, we should now be trying to defend Community preference or prevent the disappearance of the CAP. In this particular case, I think that changing the conversion rates will simplify matters and offer transparency while the negative effects will be very small.
Mr President, Commissioner, ladies and gentlemen, the subject we are dealing with today is particularly difficult because it is technical and that is why it was entrusted to a distinguished rapporteur in the person of Mr Jacob.
I have much sympathy for his arguments and more particularly for those relating to administrative simplification: the coexistence of two conversion rates, in this case the customs rate and the agricultural conversion rate, poses problems for importing companies in its application. This is the sense of Amendment No 1 which our group has tabled and which I hope will be adopted by Parliament, since it has the advantage of completing the wording of the second recital in the Proposal for a Regulation.
But, Commissioner, why choose to abolish the ACR in favour of the customs rate? On this point, I do not understand you. After all, the difference between the rates is 5 %: why, therefore, choose the rate most unfavourable to European Union agriculture? Once again, we are choosing the solution which reduces the advantage of Community preference. The Commission is the only organization worldwide which systematically favours imports from non-member countries.
Amendment No 2 proposed by our group seeks to alter the choice of the rate. We say 'yes' to the agricultural conversion rate and 'no' to the customs rate. To put it plainly, we wish to favour the principle of preference. Many of my colleagues here present are members of the Committee on Agriculture. They very often talk about Community preference, but I believe that when it comes to voting they put the Commission before the interests of farmers.
In conclusion, ladies and gentlemen, my group asks you to adopt our Amendment No 2 in order to show our farmers at least this once that the European Parliament wishes to protect them. May I remind you that agriculture and the rural world as a whole are a vital balancing element in our European society.
Mr President, here, we are of course all in favour of administrative simplification for all economic operators, but administrative simplification should not be used as an alibi for deliberately weakening the principle of Community preference still further.
In the present system, there are two rates for calculating import duties on agricultural products: the customs rate and the agricultural conversion rate. It seems to me logical to want a single rate, but why choose the customs rate which, by its very structure, is significantly different from the agricultural conversion rate?
I shall therefore support the two amendments which have been tabled, since they seek the same administrative simplification as the Commission's proposal, but still preserve the principle of Community preference and equity between Member States.
Finally, Mr President, may I say that the Commission's proposal is a serious precedent harmful to the European agri-monetary arrangements.
Mr President, ladies and gentlemen, I would first like to thank the Committee on Agriculture and the rapporteur Mr Jacob on their support for the Commission's proposal.
In the exceptionally complicated sector of agricultural finance, it is seldom possible to simplify matters without affecting important interests. This is certainly true of the present situation, which proposes a significant administrative simplification and eliminates an erroneous economic practice.
This concerns the use of a single conversion rate for the conversion to national currencies of all expenses relating to the import of agricultural products, which are expressed in ECU. In that way, the present dual system, in which expenditure is converted on the basis of one or other of the conversion rates, will be abolished. Though this would lead on average to a very slight reduction of certain duties in terms of the national currency, the cost of the measure would be insignificant in relation to the fluctuations caused by the markets, which influence own resources of agricultural origin.
From the standpoint of Community preference, this measure has no practical consequences, granted that its minimal effect cannot influence decisions on whether or not to bring in imports.
Finally, the solution proposed by the Commission involves no difficulties either at legal or international level. So we now have an opportunity which must not be missed, for an administrative simplification that business men are waiting for and which does not affect Community interests. Besides, we must not forget that this simplification will avoid many errors and much litigation.
There is always the question why agricultural conversion coefficients are not used more generally in place of customs duties. Such a solution, however, would bring no advantage for the Union, since the use of one or another conversion coefficient does not influence Community preference; on the contrary, it could be regarded as provocative by our trading partners and create unnecessary difficulties with third countries.
Mr President, I am sorry to say that the amendments tabled cannot be accepted by the Commission. The first, because it eliminates the motive for which it was proposed, without in any case affecting the present proposal, and the second because it restores the present system and so deprives the Commission's proposal of any effect.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Supplementary premium to sheep producers in Ireland and UK
The next item is the report (A4-0209/96) by Mr Gillis, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation fixing a supplementary premium payable to sheep producers in non less-favoured areas of Ireland and the United Kingdom in respect of Northern Ireland (COM(96)0152 - C4-0315/96-96/0102(CNS)).
Mr President, I would like to say a word of thanks to everybody for the report on setaside, I think we dealt with it very speedily. This being Friday morning and everybody wishing to start the long journey home I would hope that we could dispense with this one quite quickly as well, it is a very short report.
In the spring of 1995, there was a complete collapse of the sheep market in Ireland. Prices collapsed totally; producers suffered a severe price drop, especially for their early lambs. These producers are a very necessary part of sheepmeat marketing, as their lambs are produced and brought to market out of the main season, thus producing a continuous supply of quality product all the year round. This eliminates seasonality, it eliminates the need for storage and in fact it is based on a natural form of production. These lambs are usually born out of season during November, December and January and for this reason they are very costly to produce. They require cereal feeding and they require housing.
The proposal before you seeks to provide a supplementary premium of ECU 6.5 per ewe in the lowlands. That is in the non-disadvantaged area. Mr President, I think when you were introducing you said in the less-favoured areas, it is actually in the non-less-favoured areas and it applies for one year only, that is for the 1995 spring. It will affect approximately 10, 000 sheep farmers in both southern and northern Ireland and will alleviate some of the losses incurred in 1995. It is hoped that this measure will encourage farmers to continue with this type of lamb production and it should encourage them to continue supplying a valuable market on an all-year-round basis. This is something we have being trying to stimulate right across Europe for a very long time, to remove the seasonality.
It is very important that Parliament gives its approval as quickly as possible, so that that money can be paid to these farmers without delay to encourage them to continue within this production. Otherwise they will slip back to a cheaper form of production and we will lose those valuable markets.
Mr President, I want to express my appreciation of the way the Commission brought this proposal forward. It is an exceptional measure for Ireland and Northern Ireland. Farmers and sheep farmers in Ireland have always made the point that the sheepmeat regime does not create common conditions throughout the European Union. We fix the guide price and then base compensation on the average market price. But the Community is a big place and Ireland is an island and far away from its main markets. Therefore, the price in Ireland can often be very different from that in the rest of the European Union. That is what happened in this case.
Sometimes the sheepmeat regime is severely criticized because of the cost per kilo of meat produced. But to look at it that way is to misunderstand the policy. There are 70, 000 sheepmeat producers in the European Union and 80 % of them live in disadvantaged areas. It means that in those areas there is very little else that they can do. Their only alternative would be calves from suckling cowherds. If you look at the stocking rate you will find that if you replace the four or five ewes with one cow - which is the equivalent stocking rate - it will be more expensive to stock this land with cows and you will be producing a product of which there is a one-and-ahalf million tonne surplus.
So, the sheepmeat policy is a very good one. It supports difficult areas both in the south and north of the Community. At the same time, it contributes to a reduction in the amount of beef produced. I congratulate the Commission on its flexibility in coming forward with this. It does not add to production in any way and it is a relatively small amount of money. It shows that big as the European Union is, we have institutions that are capable of dealing with the problems which arise from day-to-day. That gives confidence to people, particularly in the peripheral areas.
Mr President, I should like to join with my other Irish colleagues in acknowledging the Commission response in helping to alleviate what was a very serious problem for Irish early lamb producers. If we are to maximize the full potential of Europe's agricultural resources, we must add value to the greatest possible extent to the indigenous resources of rural areas. Nowhere has this opportunity been more ignored than in the processing of wool. There are almost 100 million sheep in the Europe and yet we do not have a sustainable EU wool sector.
Ireland is the fifth largest producer of sheepmeat and wool. Yet we export all that wool unprocessed. Why should we in Europe hand over this opportunity and this potential to New Zealand and Australia. The wool sector report, which was recently approved by Parliament, puts forward reasonable and achievable proposals for a structured and cost effective programme to develop the EU wool sector and Parliament must bring pressure to bear on the Commission to bring forward its proposals at an early date for the establishment of that sustainable wool sector within the European Community.
Mr President, the green fields of Ireland made a great impression on this Finnish Member when I visited Cork and its surrounding countryside a little while ago. I understood how important agriculture and sheepmeat production are to the Irish and to Irish agriculture. I also agree with the rapporteur, Mr Gillis and the Agriculture Committee fully that a disaster which affected sheep-rearers as a result of a sudden drop in prices should be compensated responsibly. In any case the continuation of traditional production is in the balance, and it is at any rate hard for me to imagine Ireland without an important sheepmeat sector.
The situation in Ireland and Mr Gillis's report demand a comparison of sheepmeat production in the various peripheral regions of the European Union and in particular the Union's less favoured regions. It is rather difficult to understand the Council's line on sheepmeat production. While it justifiably considers additional support to sheepmeat production in Ireland, its policy seems to lead to a collapse in sheepmeat production and clearly to its abandonment in Finland. Finland has not hitherto been self-sufficient in sheepmeat, but now in addition to the collapse in profitability, wool is now only being accepted if it is given away. It is clear that if sheep-rearing is to continue in Finland urgent special measures are needed.
Unfortunately, sheep rearing is only one example of the unfair approach of the common agricultural policy to the most northerly regions of the Union, north of Stockholm and Helsinki. In southern Finland there is a danger that farmers in what have traditionally been among the EU's most purely agricultural areas will have to give up production because it has become unprofitable. Normal support for production is unfair in northern regions because the harvest level is always lower there.
Mr President, I therefore look to the Agriculture Committee to treat the Member States logically, since there are particularly serious difficulties affecting their agriculture, as has now happened in Ireland and similarly also in Finland. How is it possible that the committee has not noticed that Finnish farm incomes fell last year, in the first year of EU membership, by over 25 % on average, on some farms as much as 40 % and in wheat, egg and pigment production even more than that?
In spring 1994 the European Parliament ratified the accession treaty between the European Union and the Finnish Republic. In Article 141 of that Treaty it is laid down that compensatory support may be paid to agriculture in southern Finland in accordance with its special conditions where serious difficulties are noted. Should not the European Parliament, since it ratified the membership treaty, ensure that the letter and the spirit of the treaty are not trampled under foot? I look to the Agriculture Committee to support the Finnish smallholders as energetically as it is now supporting the Irish sheep rearers.
Mr President, Mr Gillis, when it is a question of the farmers of Europe receiving support, then you have me on your side, even if, as in the present case, they are Irish sheep farmers. However, I do not think that this type of support is the right way of going about it. We shall therefore abstain from voting on the regulation.
What you are proposing is not forward-looking. We have just been told that by our Finnish colleague. When there are subsidies on one side, and when the market prices collapse, then that means that there is a chance for these sheep farmers to continue to exist, after a fashion, even when market prices are low, while other farmers, who do not receive support, then get into serious difficulties. In addition, you have not proposed any system of staggering, such as the one that applies to less-favoured areas. This means that if you pay a premium per sheep, then that premium will most probably not go to the farmer, because the dealers will include the premium in their calculations and will put even more pressure on prices, which again will result in difficulties for Finnish farmers and sheep farmers.
A further point concerns the assertion that the value of sheepmeat will be enhanced. The value of sheepmeat will not be enhanced by EU premiums, by public money. All that this can do is to make up for a loss. The value of sheepmeat is enhanced by its having a value in the market, by Irish sheepmeat's having a reputation in Europe. Consumers are prepared to pay for that. We are going in the wrong direction if we think that we would be able to stabilize the market this way, by pumping public money into it. This is the wrong direction, and it has nothing to do with quality. Nevertheless, I do not begrudge the Irish sheep farmers the money that is now being paid to them by the EU.
Mr President, ladies and gentlemen, I would first like to thank the Committee on Agriculture and the rapporteur Mr Gillis, as well as the Committee on Budgets and the rapporteur Mr Gallagher for their cooperation.
The issue we are debating today relates to the unfortunate situation of the sheepmeat market throughout Ireland during the critical period at the end of Spring, 1995. The production of sheepmeat in Ireland is seasonal. Its productivity at the end of Spring depends on good market prices, given that the cost of animal feed tends to be very high at that time of year. In the spring of 1995 a combination of factors, including a much greater availability than usual in Northern Europe, led to low market prices all over Ireland. Although the Commission reacted by activating a number of support measures for the formation of private stores, the markets recovered very slowly.
In fact, the Council expressed its concern about sheepmeat prices in Ireland, in the context of the bundle of measures concerning 1995 prices. Later, in December 1995, it announced that it was ready to decide on a Commission proposal to grant supplementary premiums, which would be strictly limited to the marketing period 1995, in full awareness of the economic consequences for the producers involved in Ireland and Northern Ireland.
The present proposal is a response to the Council's concern and its readiness for action. It proposes a supplementary premium of 6.5 ECU per female animal, payable only for the marketing period 1995 to producers in non-disadvantaged areas of Ireland and Northern Ireland. The cost of this one-off supplementary support will be less than 10 million ECU and is allowed for in the budget for 1996.
Now, as for the comment by Mr Olli Rehn, I would like to say concerning the problems faced by Finnish animal breeders, that the Commission is aware of the situation and has already begun making appropriate efforts in that direction in Finland. The European Commission is watching the situation closely and can cooperate with the Finnish authorities in any eventuality.
Thank you very much, Mr Papoutsis. The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
We have chosen to abstain in the vote on this report. It seems absurd now to spend ECU 9.5 million because sheep farmers suffered a fall in prices in spring 1995. There are many industries which suffer falling prices and whose operational costs are higher at certain times of the year. Purely as a matter of principle the EU cannot start financing all sectors which suffer these problems. It therefore seems absurd to us to support this report.
Protocol to Agreement with Andorra
The next item is the debate on the report (A4-0241/96) by Mr Galeote Quecedo, on behalf of the Committee on External Economic Relations, on the proposal for a Council Decision on the conclusion of the Protocol to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra following the accession of the Republic of Austria, the republic of Finland and the Kingdom of Sweden to the European Union (COM(95)0745 - C4-0383/96-96/0009(CNS)).
Mr President, Mr Galeote has worked intensively on this report and on this agreement. All the more reason, then, why he regrets not being able to present his report in person here today. However, it is for me a pleasure and an honour to be able to deputize for him, and for two reasons. The first reason is that I come from a Member State from which Andorra is probably a long way distant. But we ought to recognize that we in the European Union are a community in which Spain borders onto the Czech Republic, and in which Bavaria also borders on Andorra. And I believe that this community, in which we are not only regionally oriented, but also able to see problems as a whole, is important for the future. Secondly - and I believe that this is important too - Andorra is a state which has special connections and relationships with the European Union. Both of its Princes are citizens of the European Union, and one of them is even the President of a Member State of the European Union. Of the 64, 000 inhabitants of Andorra, only 13, 000 are Andorrans; the others are citizens of EU countries, namely France, Spain and Portugal. Not for that reason alone, but also because of all the historical and economic links between the European Union and Andorra, we should accord great importance to this country, even though it is such a small one.
This country has succeeded, in a poor, barren region, which has not been blessed by nature, in achieving an amazing level of prosperity. The per capita GDP is $ 15, 000, which means that the people, by their hard work and inventiveness, in a difficult situation in which one might think they could only exist by living on charity, have actually created something out of their predicament, and have developed this country in an amazing way.
I believe that this means that we should speak with more respect than we have done hitherto about the small countries of Europe. If Europe is structured in the way we want it to be, then it should not be centralist, but rather the regions and ethnic groups should be protected as communities with rights, and the small countries must be given their place as well. So often, on the subject of Slovenia, I hear people say that it is not really ready for accession because it is small - and yet its capital city alone has more inhabitants than one of our Member States, a state which I also rate very highly. And it is said that Malta is too small to be represented in the European institutions. If these things were true, then of course the same thing would apply to the really small countries of Europe.
But I believe that they are very important, not only because of their historical and cultural role, but because they are a symbol of liberty, because they are manageable areas in a Europe that so often tends towards a mania for the huge and spectacular. And I am of the opinion, precisely because I represent a very large Member State, that we should attach a new importance to the small, manageable state within Europe. For this reason, I welcome the fact that this adjustment, which is essentially a technical one, and which is necessitated by enlargement, offers us an opportunity, for once in a while, to sing the praises of the small country in Europe.
Mr President, ladies and gentlemen, first of all I am pleased to be able to announce the vote in favour by my group, the Liberal Group, to the Protocol to the agreement with Andorra since the latest enlargement of the European Union. It is very important to bear in mind the reality of Andorra in the European framework and its relations with the European Union.
Andorra is a political, social and economic entity that has undergone a very interesting evolution in recent years, since conversion into a sovereign State in 1993, when the country gave itself a democratic constitution and joined the United Nations and the Council of Europe, as well as other international organisations. The present government, led by Mr Marc Forné, of the Partit Liberal Andorrà, is concluding an important process of international and European planning, as well as the modernisation of the Andorran economy according to the strictest rules of western European economies - as such it is not possible to apply the term 'tax haven' as the explanatory statement of this report does. On the contrary, one of the most important efforts of the Andorran government has been to ensure a proper functioning of its institutions and the machinery of the Andorran State, fully in keeping, as I have already said, with the States and economies of the European Union. This is an activity also being carried out by other operators in the economic and social fields such as, for example, the Banca Andorrana, which now has a code of conduct similar if not practically identical to that governing the Association of Banks of the European Union.
The European Union must cooperate intensively with the Andorran State so as to implement the agreement reached at the Madrid Summit in December 1995 to set up a cooperation agreement enabling, inter alia, the achievement of joint projects with the European Union in the field of transfrontier cooperation, in the areas of special rural, touristic and economic interest, such as the highlands of the Pyrenees - where it is in the European Union's special interest to develop communications and improve rural areas and inter-regional cooperation, as pointed out by Mr Posselt; we must promote progress in highland areas, progress that would be consolidated with the help of the Andorran State.
To sum up, Mr President, ladies and gentlemen, we should support a very interesting process in a State which goes back to the Middle Ages, which until 1993 was a co-principality run by the French President and the Bishop of la Seu d'Urgell and which, in a short time, converted itself into a modern and democratic State, within the geographical framework of the European Union - after all its borders are those of the European Union. Obviously this process means that we should support this protocol and call on the Council and the Commission to conclude that cooperation agreement which was already agreed upon at the Madrid Summit last year.
Mr President, ladies and gentlemen, I first want to thank Mr Posselt and Mr Gasòliba i Böhm for their speeches and to agree with them that our debate today gives us the opportunity to stress the importance of cooperation with Andorra.
I also agree with the comments by Mr Posselt concerning respect for small Member States, as a basic ingredient of European political philosophy.
Mr President, the subject of the protocol you submitted to Parliament for its approval is a simple one: to adapt the agreement signed in 1990 with the Principality of Andorra as necessary to take into account the accessions of Austria, Sweden and Finland to the European Union.
The Act of Accession by those three countries to the European Union envisaged that certain agreements concluded by the European Union with third countries should be subject - if necessary - to adaptation measures that would take enlargement into account. The agreement with Andorra was one of those agreements. That agreement is of essentially commercial nature and establishes customs union with Andorra for industrial products. The Commission has examined the orders of the agreement to determine which of them required adaptation and it concluded that the orders of the agreement with Andorra could essentially be implemented as they stood for the three new Member States as well.
Consequently, customs union with the Principality is extended to the three new Member States immediately after their accession. It is only necessary to make certain adaptations of minor importance to the agreement with Andorra, mainly ones of a linguistic nature, and to a transitional order which in any case no longer applies, so far as Austria is concerned. That is precisely the subject of the protocol submitted to you.
Thank you very much, Commissioner.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Mr Hallam, you have the floor for a point of order.
Mr President, I do not often speak on the subject of Andorra. It is not something that gets me terribly wound up! But I would like to point out that I voted here on a Friday morning. I want to put it on record that on Wednesday, 332 Members of this House voted against scrapping Friday mornings.
I would like to know where those 332 Members are this morning?
Mr Hallam, I imagine they must be holidaying in Andorra - it is a wonderful place to spend a weekend.
Mrs Lulling, you have the floor for a point of order.
Mr President, I should like to return to what Mr Hallam has just said. I believe the Treaty provides for 12 plenary sessions in Strasbourg. We have already voted, within one vote, against the twelfth sitting in Strasbourg, which is contrary to the Treaty. Those who wish to scrap the Friday sitting do not really know what they are doing. For why all this upheaval, all this travelling to come and sit here for only four days, when we have ample work for five days? We have a lot of work, more and more work, otherwise the part sessions in Brussels would not be justified. I should like to protest.
It is wrong to attack those who are always here on Friday, like Mr Posselt and others and myself. If others do not come, that is their problem, but it is not a reason for scrapping the Friday sittings in Strasbourg. We should instead have fewer sittings in Brussels and work on Fridays. Moreover, other people have to work on Fridays, and not to want to work on Fridays sets a very poor example to everybody. There are eighteen million unemployed in the Community who would very much like to work on Fridays. In my opinion, speeches like Mr Hallam's are a disgrace and I wish to protest about it.
Mrs Lulling, I did not cut you off out of parliamentary courtesy and the respect in which I hold you. But this is not a point of order and this is not the time to open that debate. It is up to the President to tell Mr Hallam whether he had the right to speak or not and he had one minute to speak and did so as he saw fit. However, Mrs Lulling, we are not going to open that debate on this issue especially now that the holidays are upon us.
I voted for Fridays because otherwise I would be without a job.
I must thank all those who voted for Fridays. The vote was held according to the rules and so we are not going to re-open that debate.
Mr McCartin, you have the floor on a point of order but if you are going to speak on this subject I shall stop you at once.
Mr President, you would be perfectly right. I do not take advantage in that way to make a point of order which is not relevant. I just wanted to reply respectfully to our colleague who drew attention to the small attendance. Is that in order?
I wanted to defend this Parliament...
Mr McCartin, we have discussed this subject until we are blue in the face. I cannot accept any more speakers on that subject.
Mr Posselt has the floor for a point of order.
Mr President, I asked to speak before Mr Hallam asked. I wanted to say something that you could certainly not object to. I am delighted that the Friday meetings were not scrapped, because the best part about the plenary session is its Friday Presidency. I just wanted to thank you for that, and to wish you a pleasant holiday.
Thank you very much, ladies and gentlemen. But bearing in mind what you have decided this week, I would rather not accept any gift of any kind.
Mr Papoutsis, you have the floor.
Mr President, I am not going to make a political speech, but simply wanted to say, since you will shortly be announcing the end of the present sitting, before the summer holidays, that on behalf of the European Commission I wish you personally, Mr President, and all the Members here today as well as those who have been here all week, happy holidays, and may you all have a good rest and recover your strength. I wish the same to the interpreters who have helped us so much throughout these six months. I hope that in September we will return keener and stronger than ever so that we can intensify our efforts to build the Europe we want.
Thank you very much, Commissioner.
Adjournment of the session
Ladies and gentlemen, the agenda has been completed. May I first of all wish the Commissioner, President Santer and the Commission and their colleagues a well-earned holiday. I wish you all the same and must tell the interpreters and translators that we think highly of their work and hope that they, too, will enjoy their holidays. May I recommend that they speak very little and only in intimacy and in a whisper. Over the holidays I recommend that all the ushers forget the word 'President' and that all our colleagues forget about the rules and live freely. Ladies and gentlemen who accompany me on Fridays, I hope that you will have double rest on the Fridays over the vacation.
I declare adjourned the session of the European Parliament.
(The sitting was closed at 11.05 a.m.)